UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of December Commission File Number 001-31930 ATLATSA RESOURCES CORPORATION (Translation of registrant’s name into English) 15th Floor, 1040 West Georgia Street, Vancouver, British Columbia, Canada, V6E 4H8 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): DOCUMENTS INCLUDED AS PART OF THIS REPORT Document Description 1. Fatality at Bokoni Mine’s Brakfontein Shaft, dated December 3, 2015. Document 1 Media release FATALITY AT BOKONI MINE’S BRAKFONTEIN SHAFT December 3, 2015 – Atlatsa Resources Corporation (“Atlatsa” or the “Company”) (TSX: ATL; JSE: ATL) deeply regrets to report the death of Mr Elias Paapa Magabe at Bokoni Platinum Mine Proprietary Limited (“Bokoni Mine”). Mr Magabe, employed as a machine operator at the Brakfontein shaft, collapsed while on duty. Bokoni Mine management and the Department of Mineral Resources are investigating the incident. Whilst the investigation is ongoing, the operations remain unaffected. Atlatsa remains committed to the principle of zero harm at all its operations. The Atlatsa board of directors, management and Mr Magabe’s colleagues extend their condolences to his family and friends. On behalf of Atlatsa Prudence Lebina Head of Investor Relations Office: +27 11 779 6800 Email: PrudenceL@atlatsa.com For further information: Russell and Associates One Capital Sponsor Services Proprietary Limited On behalf of Atlatsa Resources Pam McLeod Kathy Saunders / Taryn Carter Prudence Lebina, Head: Investor Relations Office: +27 11 880 3924 Office: +27 11 550 5010 Office: +27 11 779 6800 Mobile: +27 82 872 6387 Email: kathy@onecapital.co.za Email: prudencel@atlatsa.com Russell and Associates One Capital Sponsor Services Proprietary Limited SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ATLATSA RESOURCES CORPORATION (Registrant) Date: December 3, 2015 By: /s/ BoipeloLekubo Name: Boipelo Lekubo Title: Chief Financial Officer
